                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION


ZETTIE MAE HALL                                                                                PLAINTIFF

V.                                                                                 NO. 1:17CV212-JMV

COMMISSIONER OF SOCIAL SECURITY                                                             DEFENDANT

                                          FINAL JUDGMENT

        This cause is before the court on Plaintiff’s complaint for judicial review of an

unfavorable final decision of the Commissioner of the Social Security Administration denying a

claim for a period of disability and disability insurance benefits. The parties have consented to

entry of final judgment by the United States Magistrate Judge under the provisions of 28 U.S.C. §

636(c), with any appeal to the Court of Appeals for the Fifth Circuit. The court, having

reviewed the administrative record, the briefs of the parties, and the applicable law, and having

heard oral argument, finds as follows:

        Consistent with the court’s ruling from the bench during a hearing held February 27,

2019, the court finds the ALJ’s residual functional capacity assessment is not supported by

substantial evidence in the record. The ALJ failed to properly consider the claimant’s migraine

impairment and failed to account for her need for a cane, which had been prescribed by her

treaters to “decrease [the] risk of fall and injury.”1 Because the claimant’s cane was medically

necessary and vocational expert testimony in the record establishes there are no jobs the claimant




1
  In February 2016, the claimant was provisionally diagnosed with acetabular labral tears, B/L hip pain (R>L)
and right instability and multiple near falls and some falls.
can perform considering the RFC the ALJ found, plus the use of a cane to prevent falls, she is

disabled.

       On remand, the Commissioner is directed to calculate and award benefits to the claimant

based upon a disability onset date of February 3, 2016. The ALJ may conduct any additional

proceedings not inconsistent with this order.

       IT IS, THEREFORE, ORDERED AND ADJUDGED that this case is REVERSED

and REMANDED for calculation and award of benefits.

       This, the 4th day of March, 2019.



                                           /s/ Jane M. Virden
                                           U. S. MAGISTRATE JUDGE




                                                2
